Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (U.S. Pub. 2015/0224437) in view of Zhang et al. (CN 106765790 – machine translation attached).

Regarding claim 1, Nygren discloses (Figs. 1a-3b) an apparatus for monitoring air quality (in an air purifier: see pars. [0003], [0023] and [0028]) comprising:
a housing 200 (including walls 201/020: [0055]) for an electronic display 203 [0055], said housing having an ingestion area and an exhaustion area (flow of air: [0055]);
a first pathway (between walls 201/202: Fig. 2) for ambient air extending between said ingestion area and said exhaustion area (flow of air: [0055]); and
an air quality monitoring device 100 [0050] located along said pathway (as shown in Figs. 3a/3b) and comprising:
a second housing 101 (casing: [0050]);
an entrance aperture 112 [0052]) located in the second housing (as shown in Figs. 1a/1b);
an exit aperture 113 [0052] located in the second housing (as shown in Figs. 1a/1b);
a second pathway 111 [0052] extending between said entrance aperture 112 and said exit aperture 113, wherein the entrance aperture 112 is configured to permit a portion of the ambient air in the first pathway to exit the first pathway and enter the second pathway 111 (see pars. [0059] and [0061]); and
one or more sensors 110/114 [0052] located within the second housing (as shown in Fig. 1a) and configured to measure concentration (see pars. [0009] and [0033]) of various compounds in portions of the ambient air in the second pathway [0052].
Regarding claim 1, Nygren does not disclose a digital out-of-home advertising display apparatus with air quality monitoring features, a housing for an electronic display displaying advertising images, said electronic display located at a forward-facing side of said housing and covering at least a majority of said forward facing side.
Zhang discloses a digital out-of-home advertising display apparatus (Fig. 1; Abstract, middle of p. 3) with air quality monitoring features (PM sensor: middle of p. 3), a housing 1 (bottom of p. 2) for an electronic display 2 (bottom of p. 2) displaying advertising images (Fig. 1; Abstract, middle of p. 3), said electronic display located at a forward-facing side of said housing (as shown in Fig. 1) and covering at least a majority of said forward facing side (as shown in Fig. 1; the examiner notes that Fig. 1 is a cut-away drawing that shows the inner components of the advertising apparatus, but it is clear that the screen 2 covers a majority of the forward side in order to play ads thereon; for reference, see the cited art in the Conclusion section).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nygren’s devices to include a digital out-of-home advertising display apparatus with air quality monitoring features, a housing for an electronic display displaying advertising images, said electronic display located at a forward-facing side of said housing and covering at least a majority of said forward facing side, as taught by Nygren.
Such a modification would be a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).  In addition, Zhang teaches that integrating an air purification system into an advertising display would have the benefit of relieving urban environment pollution (see Zhang, bottom half of p. 2).

Regarding claim 2, Nygren discloses (Figs. 1a-3b) a power supply 108 (USB: [0018]/[0051]) electrically connected to the air quality monitoring device and the electronic display [0051]; and
a network connectivity device 108 in electronic communication with the electronic display and the air quality monitoring device (see pars. [0017]-[0018] and [0051]).

Regarding claim 3, Nygren discloses (Figs. 1a-3b) said air quality monitoring device comprises one or more access apertures (aperture around 108: see Fig. 1a) sized to accept power lines and networking cables (such as USB: see pars. [0017]-[0018] and [0051]).

Regarding claim 6, Nygren discloses (Figs. 1a-3b) the second housing 101 comprises a plurality of walls 105/106/120 (see pars. [0050] and [0054]) arranged into a substantially cuboid shape (six walls: see Figs. 1a/1b; [0050]).

Regarding claim 7, Nygren discloses (Figs. 1a-3b) a number of additional apertures 122 located in the plurality of walls (in in cover 120: as shown in Fig. 1b), wherein the apertures are configured to accept a portion of the ambient air located in the first pathway (as shown in Figs. 1b/3b) and exhaust ambient air located within the second housing (i.e. the holes at 122 will allow air in and out).

Regarding claim 11, Nygren discloses (Figs. 1a-3b) the one or more sensors 110/114 are oriented in a downward facing position (if the measuring device is placed in a certain orientation, or if a certain direction is defined as up: see Figs. 1a and 3b).

Regarding claim 12, Nygren discloses (Figs. 1a-3b) the first pathway for ambient air is an open loop pathway (as shown in Fig. 2) and comprises ductwork (i.e. the space between 201/202); and
the air quality monitoring device 100 is located along an upper surface of the ductwork (as shown in Fig. 3b).

Regarding claim 13, Nygren discloses (Figs. 1a-3b) one or more risers 206 [0056] extending between the ductwork and the one or more sensors (in 100: see Figs. 3a/3b).

Regarding claim 14, Nygren discloses (Figs. 1a-3b) the ductwork comprises a vertically extending segment 201/202: (as shown in Fig. 3a) and a horizontally extending segment (top/bottom: see Fig. 3a); the air quality monitoring device 100 is located along the horizontally extending segment (as shown in Fig. 3a/3b).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (U.S. Pub. 2015/0224437) in view of Zhang et al. (CN 106765790), and further in view of Hart et al. (U.S. Pub. 2017/0023457).

Regarding claims 4-5, Nygren is applied as above, but does not disclose said air quality monitoring device comprises an airflow disruption device located along the second pathway and configured to reduce velocity of ambient air in the second pathway; and the airflow disruption device comprises a baffle.
Hart discloses (Fig. 3) said air quality monitoring device comprises an airflow disruption device 203 (baffles: [0030]) located along the second pathway (as shown in Fig. 3) and configured to reduce velocity of ambient air in the second pathway [0030]; and the airflow disruption device comprises a baffle 203 [0030].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nygren’s device so that said air quality monitoring device comprises an airflow disruption device located along the second pathway and configured to reduce velocity of ambient air in the second pathway; and the airflow disruption device comprises a baffle, as taught by Hart.
Such a modification would reduce turbulence and increase the accuracy of the measurement (Hart: [0030]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (U.S. Pub. 2015/0224437) in view of Zhang et al. (CN 106765790), and further in view of Desrochers et al. (U.S. Patent 7,389,158).

Regarding claim 8, Nygren is applied as above, but does not disclose said one or more sensors are configured to measure temperature.
Desrochers discloses said one or more sensors are configured to measure temperature (col. 8, line 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nygren’s device so that said one or more sensors are configured to measure temperature, as taught by Desrochers.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Regarding claim 15, Nygren is applied as above, but does not disclose a closed loop pathway for circulating gas surrounding the electronic display and configured to cause thermal interaction between the ambient air in the first pathway and the circulating gas in the closed loop pathway.
Desrochers discloses a closed loop pathway (“closed air path” – col. 10, line 24) for circulating gas surrounding the electronic display (per the combination with Nygren’s modified device) and configured to cause thermal interaction between the ambient air in the first pathway and the circulating gas in the closed loop pathway (i.e. as the air is provided to the sensors: col. 10, lines 24-27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nygren’s device to include a closed loop pathway for circulating gas surrounding the electronic display and configured to cause thermal interaction between the ambient air in the first pathway and the circulating gas in the closed loop pathway, as taught by Desrochers.
Such a modification would “minimize response time and to maintain sample integrity as the air moves through the air monitoring unit” (Desrochers: col. 10, lines 24-27). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nygren (U.S. Pub. 2015/0224437) in view of Zhang et al. (CN 106765790), and further in view of CN 104879155 (cited by Applicant on the 11-13-2019 IDS, translation/copy provided by Applicant).

Regarding claims 9-10, Nygren is applied as above, but does not disclose said one or more sensors are configured to measure the concentration of at least sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, and carbon monoxide; and said air quality monitoring device is configured to an alert for transmission to a remote device by way of said network connectivity device upon detection of concentrations of sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, or carbon monoxide above a predetermined threshold; and the predetermined threshold is specific to each compound.
CN 104879155 discloses said one or more sensors are configured to measure the concentration of at least sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, and carbon monoxide (see pars. [0012]-[0014]); and said air quality monitoring device is configured to an alert [0047] for transmission to a remote device by way of said network connectivity device [0051] upon detection of concentrations of sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, or carbon monoxide above a predetermined threshold (see pars. [0018], [0047], and [0051]); and the predetermined threshold is specific to each compound [0018].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nygren’s device so that said one or more sensors are configured to measure the concentration of at least sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, and carbon monoxide; and said air quality monitoring device is configured to an alert for transmission to a remote device by way of said network connectivity device upon detection of concentrations of sulfur dioxide, trioxygen, hydrogen sulfide, nitrogen dioxide, or carbon monoxide above a predetermined threshold; and the predetermined threshold is specific to each compound, as taught by CN 104879155.
Such a modification would improve the quality of the air component monitoring and reporting to the user (and thereby improve the health and safety of the user).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments filed 11-04-2022, regarding the rejection of claim 15, have been fully considered.  Although applicant correctly points out that the examiner has mis-identified the motivation to combine the two references, Desrochers discloses a closed loop pathway (“closed air path” – col. 10, line 24) for circulating gas surrounding the electronic display (per the combination with Nygren’s modified device) and configured to cause thermal interaction between the ambient air in the first pathway and the circulating gas in the closed loop pathway (i.e. as the air is provided to the sensors: col. 10, lines 24-27).  Desrochers also teaches an explicit motivation for providing the closed air path, which would be to: “minimize response time and to maintain sample integrity as the air moves through the air monitoring unit” (Desrochers: col. 10, lines 24-27).  Therefore, the rejection in view of Desrochers is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dunn (U.S. Pub. 2012/0026432) discloses a display where said electronic display covers at least a majority of said forward facing side (as shown in Fig. 1) with an air circulating system that can be used for advertising (par. [0003]).
Bowers et a (U.S. Pub. 2017/0083043) discloses a display where said electronic display covers at least a majority of said forward facing side (as shown in Figs. 9A/9C) with an air circulating system that can be used for advertising (pars. [0089/[0092]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852